Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
The prior art does not teach nor suggest the claimed “arranged for discontinuous abutting engagement with said output wheel set” … “when said intermediate movement actuated release level is not in mesh with said output wheel set, a torque equivalent to that used by said intermediate, movement actuated release lever” in combination with the other limitations of claim 1. 
The ISR opinion cited in the IDS document 11/9/2020 compares CH 21800A with the claim set.

    PNG
    media_image1.png
    964
    1094
    media_image1.png
    Greyscale

This reference has a spiral Cam M with a feeler N and teeth d held by J. The ISR admits that the reference doesn’t teach everything, but is essentially the same thing. The examiner dissents with this assertion. The cam M is a spiral cam followed by N when the spiral ends the feeler is allowed to fall. The ISR is correct in that J holds the ratchet in place unless the control element is released. This can be seen by the bias of elastic element R against the lever holding J. One difference between this reference and the current claim set is that the lever for J is far from the cam M. The cam M can’t have a tooth that pushes J into proper engagement to release the ratchet. This is very different from applicant’s invention and more importantly the quoted section of the claim. N isn’t discontinuous because it is a feeler. An argument can be made that it may float away from the Cam while held in place by J, but there is no claimed torque smoothing jumper. The element N is a feeler. It does not hold the cam M or apply a smoothing torque as per the name sake jumper or torque smoothing jumper. The claim explicitly recites “a torque equivalent to that used by said intermediate, movement actuated release level when it is in mesh with said output wheel set”. The feeler N can only be construed to be in discontinuous operation with the cam M while actively being held away by tooth J. Release of tooth J can only occur while N is held away from the cam. The cam cannot offset the torque as claimed. Claim 1 recites “torque smoothing jumper” … “tends to return into abutment on said output wheel set in order to use when said intermediate movement actuated release lever is not in mesh with said output wheel”. The jumper is pushed into the cam during the phase when the lever is not. In CH 21800A the lever holds the jumper away unless it is activated. Thus the prior art does not teach nor suggest the claimed invention.

Hirano (US 2012/0236691) is similar in principle to CH 21800A but has a more clearly defined jumper operation for a display (10 figure 5). In figure 5 jumper 28b is held against the cam 30b with a tooth 20b. The jumper is held continuously by action of the elastic element 29b. The jumper is the operator for the release mechanism 52b. Cam follower (feeler) 28b follows cam 30b and rack 62b drives pinion with teeth 41b. The teeth of the pinion are held by the action of jumper 52b which is kinematically linked to the follower 28b. Thus it can be seen that there are known catch and release operations for cam driven displays with kinematic linkage to the jumper. This is different from the claimed invention in that the jumper is the control arm allowing release of the drive. Hirano does not teach the claimed jumper “arranged for discontinuous abutting engagement with said output wheel set” nor the claimed torque operation. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN KAYES whose telephone number is (571)272-8931. The examiner can normally be reached 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





5-9-22
/SEAN KAYES/Primary Examiner, Art Unit 2844